DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	CAMERA LENS INCLUDING SIX LENSES OF -++-++ REFRACTIVE POWERS, CAMERA MODULE AND VEHICLE.
 
Allowable Subject Matter
Claim(s) 1-20 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is JP 2016-65954A (as evidenced by the translation, all of record).

    PNG
    media_image1.png
    590
    834
    media_image1.png
    Greyscale

JP 2016-65954A teaches (Fig. 128, Table 64) A camera lens, along an optical axis from an object side to an imaging surface, sequentially comprising: 
a first group with refractive power, the first group comprising a first lens and a second lens from the object side to the imaging surface, wherein the first lens has a negative refractive power, a concave object side surface and a concave image side surface, the second lens has a positive refractive power, a convex object side surface and a convex image side surface;
a stop; and
a second group with a positive refractive power, the second group comprising a third lens, a fourth lens, a fifth lens and a sixth lens from the object side to the imaging surface, wherein the third lens has a positive refractive power, a convex object side surface and a concave image side surface, the fourth lens has a negative refractive power, a concave object side surface and a concave image side surface, the fifth lens has a positive refractive power, a convex object side surface and a convex image side surface, the sixth lens has a positive refractive power, a convex object side surface and a concave image side surface, the fourth lens and the fifth lens form a cemented body, the cemented body has a positive refractive power.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a camera lens including “the first group with a negative refractive power” and “the third lens has a concave image side surface”, along with the other claimed limitations of claim 1.
Claims 13 and 20 are allowed for similar reasons as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234